 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeyforth Roofing Company of Alabama, Inc. andJohn Rolley. Case 10-CA-16647August 13, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 14, 1982, Administrative Law JudgeRobert A. Gritta issued the attached Decision inthis proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs, and the General Counsel filed a replymemorandum to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2Charlie Appling, one of the nine unlawfully dis-charged striking employees in this case, testifiedwithout contradiction that he did not receive Re-spondent's February 9, 1981, letter offering him re-instatement to his prior position. The letter wasI In light of our affirmation of the Administrative Law Judge's conclu-sions that Respondent unlawfully discharged its striking employees onJanuary 28, 1981, we find it unnecessary to pass on the AdministrativeLaw Judge's comnment that, were it not for his conclusion that the em-ployees had already been discharged, he would have found Respondent'sfailure to accept the striking employees' February 5, 1981, unconditionaloffer to return to work to have been unlawful. However, we do note,contrary to the Administrative Law Judge, that there is evidence in therecord that Respondent might have replaced certain of the striking em-ployees. Indeed, the Administrative Law Judge's subsequent discussion inthis regard makes reference to some of that evidence.2 In his remedy, the Administrative Law Judge recommended that Re-spondent be ordered to pay each dicrfiminatee backpay from January 28,1981, the date of their unlawful discharges, to February 12, 1981, whichthe Administrative Law Judge incorrectly stated to be the date of Re-spondent's offer of reinstatement. The incorrect reference to February 12appears to be inadvertent, since the record clearly establishes (and theAdministrative Law Judge correctly found elsewhere in his Decision)that the date of Respondent's letter offering reinstatement was February9, 1981.Additionally, we find that Respondent's backpay obligation was tollednot on February 9, the date of Respondent's letter, but 5 days later, onFebruary 14, 1981, which was the last day on which the employees couldreply to the offer of reinstatement, pursuant to the terms of the letteritself Bay State Lobster Co.. Inc., 235 NLRB 458, fn. 2 (1978); SouthernHousehold Products Company, Inc.. 203 NLRB 881, 882 (1973).Also, the Administrative Law Judge stated in his remedy that "Eachdiscriminatee, having declined Respondent's offer of reinstatement, shallnot have any restoration of his employment rights." More precisely,however (and consistent with the express terms of Respondent's offer ofreinstatement), the striking employees, having been unlawfully dischargedon January 28, 1981, and (except for Charlie Appling, discussed infra)having subsequently declined Respondent's February 9, 1981. offer of re-instatement, retained their status as economic strikers, with the rightsattendant to that status. Abilities and Goodwill. Inc., 241 NLRB 27, fn. 5(1979); see, generally, The L.aidlaw Corporation, 171 NLRB 1366 (1968).263 NLRB No. 48sent to Appling in care of one of the other unlaw-fully discharged striking employees, ClarenceQuarles (misspelled in the internal address of theletter as "Quarter"), at Quarles' address, which Re-spondent contends was the only address it had forAppling.3Appling also testified that he had no secondaryknowledge of Respondent's offers of reinstatementto him or the other striking employees. While thistestimony was also uncontradicted, the Administra-tive Law Judge found it to be implausible underthe circumstances, and did not credit it.In light of the method employed by Respondentto notify Appling of its offer to reinstate him, andAppling's uncontroverted testimony that he neverreceived such notification, we find, under the cir-cumstances of this case, that Respondent has notcommunicated an adequate offer of reinstatementto Appling.4Accordingly, we shall modify the Ad-ministrative Law Judge's recommended remedyand Order to require Respondent to offer Applingimmediate and full reinstatement to his former posi-tion or, if that position no longer exists, to a sub-stantially equivalent position, without prejudice tohis other rights and privileges previously enjoyed,and make him whole for any loss of earnings hemay have suffered as a result of Respondent's fail-ure to do so, computed in the manner set forth inthe remedy section of the Administrative LawJudge's Decision. However, nothing in our Orderis to be construed as precluding Respondent frompresenting affirmative evidence in compliance pro-ceedings to establish that the method it employedto notify Appling of its offer of reinstatement,while tenuous, was nevertheless reasonable underthe circumstances, and thus sufficient to toll itsbackpay obligation to Appling.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied herein, and hereby orders that the Respondent,Seyforth Roofing Company of Alabama, Inc., Bir-mingham, Alabama, its officers, agents, successors,3The General Counsel and Respondent stipulated that Quarles and theother seven unlawfully discharged striking employees did receive theirFebruary 9, 1981, letters from Respondent, identical to that sent to Ap-pling, offering them reinstatement to their prior positions.4 Offers of reinstatement sent through third parties are normally notsufficient. See King Trucking Company, 259 NLRB 725, 730 (1981); Carterof California, Inc., d/b/a Carter's Rental, 250 NLRB 344, 350 (1980); Mi-chael M. Schaefer, an Individual Proprietor, 246 NLRB 181 (1979); Bro-mine Division. Drug Research, Inc., 233 NLRB 253, 260 (1977).5 See, generally, Marline Industries Corporation, et al., 234 NLRB 285,287-289 (1978).368 SEYFORTH ROOFING COMPANYand assigns, shall take the action set forth in thesaid recommended Order, as so modified:1. Insert the following as paragraph 2(a) and re-letter the subsequent paragraphs accordingly:"(a) Offer Charlie Appling immediate and full re-instatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discharge or otherwise dis-criminate against our employees because theyhave engaged in protected concerted activitiesfor their mutual aid or protection.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the Act.WE WILL offer Charlie Appling immediateand full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or any other rights or privileges pre-viously enjoyed.WE WILL make Charlie Appling, AnthonyBoddie, Charlie Burrell, Joe Hill, AndrewLong, Clarence Quarles, John Rolley, CarlStewart, and Reginald Townes whole with in-terest for any loss they incurred as a result ofour discrimination on January 28, 1981.SEYFORTH ROOFING COMPANY OFALABAMA, INC.DECISIONSTATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge: Thiscase was heard on December 1, 1981, in Birmingham,Alabama, based on a charge filed by John Rolley, an in-dividual (herein the Charging Party), on February 4,1981, and a complaint issued by the Regional Directorfor Region 10 of the National Labor Relations Board onMarch 5, 1981.' The complaint alleges that SeyforthRoofing Company of Alabama, Inc. (herein Respondent),violated Section 8(a)(1) of the National Labor RelationsAct (herein the Act) by discharging nine employees forengaging in concerted activities. Respondent's timelyanswer denies the commission of any unfair labor prac-tices.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce evidence, and to argue orally. Briefs were submit-ted by the General Counsel and Respondent. Both briefswere duly considered.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor on the wit-ness stand, and upon substantive, reliable evidence con-sidered along with the consistency and inherent probabil-ity of testimony, I make the following:FINDINGc, OF FACT1. JURISDICTIONThe complaint alleges, Respondent admits, and I findthat Seyforth Roofing Company of Alabama, Inc., is anAlabama corporation engaged in the commercial roofingbusiness in Birmingham, Alabama. Jurisdiction is not inissue. Respondent, in the past 12 months, in the courseand conduct of its business operations, purchased and re-ceived at its Birmingham, Alabama, facility goods andmaterials valued in excess of $50,000 directly from pointslocated outside the State of Alabama. I conclude andfind that Seyforth Roofing Company of Alabama, Inc., isan employer engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe sole issue in this case is whether the nine employ-ees making up a roofing crew were discharged for en-gaging in a concerted work stoppage.2If so, a violationof Section 8(a)(1) has occurred. If not, the complaintmust be dismissed in its entirety.B. Concluding FindingsRespondent's roofing operation utilizes basically threeclassifications of employees. Two, the roofer and kettle-man, are skilled, or in the least experienced, whereas thethird, laborer, is unskilled. Roofer wages vary from $5.75to $8 an hour while a kettleman earns $4.50 to $6 anhour. Laborers receive $3.50 to $4.50 an hour, and newhires with little or no experience get minimum wage($3.35).During January a dispute developed between the ninenamed employees and management concerning the dif-ference in wages paid long tenure employees and those' All dates herein are in 1981 unless otherwise specified.a The parties stipulated that the nine employees engaged in a strikeover wages on January 28. The strike is therefore protected by the Act.369 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees newly hired.3The dispute came to a head onJanuary 28 when the nine employees confronted manage-ment, Dan Hand, president, and Hal Lee, general man-ager. (Hand and Lee are stipulated to be supervisorswithin the meaning of the Act.) Hand and Lee suggestedto the group that they select a representative to speak forthem. The group selected Joe Hill. Hill told Hand andLee that the group of nine employees were not going towork that day and would not come back to work untilthey got more money. Hand and Lee explained to Hillthat recent raises in the last 45 days were all the employ-ees could expect at present. Hand told Hill specificallythat there would not be any pay increases at this time,but they could have their jobs at the same rate of pay.Whether the group made their intentions, with regard toreturning to work, clear or not, Lee and Hand told them,"If we don't hear from you, if you don't report to workin the morning, we have to assume that you've quit."The group then left the premises.Later that day Lee informed the group's foreman,Musgrove, of the situation. Lee testified, "I told him thepeople were not coming back to work and that we hadtold them they could have their jobs back, and to goahead and hire some people if they [the group of nine]didn't come back to work on the morning of January29." Several laborers and a roofer were hired in the nextfew days prior to any further contact with the nine em-ployees.On February 3, Quarles and Appling telephoned Handasking if they could have their jobs back. Hand toldQuarles and Appling to come in the next day (February4) and he would talk to them about it. Quarles and Ap-pling did go to the office on February 4. Hand met themand invited them in out of the cold and suggested theywait for Lee to arrive. Lee did arrive and spoke toQuarles and Appling. Lee stated that he told bothQuarles and Appling that they had been replaced by newhires, but did not mention any other replacements. Leedid acknowledge, however, that as far as he was con-cerned neither Quarles nor Appling nor any other of thenine employees had a job at Seyforth at this time. Leedenied that he told any of the nine employees at anytime that they were fired. Quarles and Appling con-firmed that Lee mentioned hiring some new employeesand replacing both Quarles and Appling several daysbefore, but added that Lee told them point blank, "Youare fired, so get the whole group together so I can tellthem all, face to face." Quarles and Appling left theoffice and went to Joe Hill's house where the entiregroup was assembled. Quarles and Appling reported tothe group that Lee had said the Company hired new em-ployees to replace them and that the group was fired.Also, the group was told of Lee's request that all reportto the office February 5.4s Charlie Appling, laborer; Anthony Boddie, roofer; Charlie Burrell,laborer; Joe Hill, roofer; Andrew Long, laborer; Clarence Quarles, kettle-man; John Rolley, roofer; Carl Stewart, roofer; and Reginald Townes,roofer.4 Joe Hill's testimony of the meeting was too confused to be helpfuland for the most part was contradictory of the other witnesses. I have,therefore, relied on the testimony of the other witnesses of both parties.On the morning of February 5 the group of nine ar-rived at the office. Lee was not in yet, so Hand toldRolley to come into the office alone as the group'sspokesman. Rolley told Hand that the employees hadtalked it over and all wanted to return to work. Handtold Rolley that he had to hire some people and did notknow who he could put back to work immediately.Hand said he would talk with Lee to ascertain just whohad been hired and where they were placed, and thendecide about putting some of the nine employees back towork. He told Rolley to tell the group to call back thatafternoon at 3:30. Rolley did not dispute the substance ofHand's statement, but he did deny that Hand mentionednewly hired employees. Rolley stated that he told thegroup what Hand had said; and, while they were assem-bled, Lee appeared and asked Rolley if he told the menwhat Hand said about calling in later. When Rolley re-sponded that he had informed the group, Lee queried,"What y'all waiting on?" Rolley recalled that Lee wasasked if his previous statement applied to the wholecrew. Lee said, "Yes, we're going to hire new men." Ofthe entire group, only Appling called the Company at3:30 and spoke to Hand. Hand said Appling was drunkand was told he had been replaced, ending the conversa-tion.Several of the witnesses recalled different phraseologyused by Hand and Lee, but, except for Hand's and Lee'sdenial that the group were told they were fired, there islittle dispute on the facts.As is frequently the case, I find that I cannot totallycredit any witness. I was not unfavorably impressed byany witness' demeanor, but the inability of any witness torecall the events with any degree of certainty left mewith doubts I can only resolve with probabilities. BothHand's and Lee's state of mind and expressed opinionsevince intent which in turn helps explain the employees'understanding of certain actions by Hand and Lee.That the nine employees represented by Joe Hill onJanuary 28 thought they were unemployed is clearlyborne out by the record testimony. Lee thought theiremployment had ceased on January 28, and Quarles andAppling on February 3 telephoned to question whetherthey were still employed. Each event that transpiredthereafter was bottomed upon the entire crew's unem-ployed status without regard for the effect of hiring sev-eral new employees. Hand, on February 5, had told theentire crew to call back to talk about getting their jobsback. Lee's affirmation of Hand's directive clearly leftthe choice of returning to each individual employeerather than dictating selection on the basis of which em-ployee had been previously replaced. Further, Respond-ent's offer of reinstatement to the entire crew rather thana selected few tends to negate a striker replacement.5Thus, the entire group of nine employees were withoutan employer as of January 28. Respondent's statement tothe assembled employees on January 28 left virtually noroom for doubt. A quit separates the employment bonds Albeit the offer is not controlling of the discharge issue, it is a factorprobative of striker replacement, particularly where the permanency ofreplacement may be questioned.370 SEYFORTH ROOFING COMPANYas surely as any involuntary termination. An assumedquit, as we have here, does no less.It is undisputed that the nine employees began a pro-tected concerted work stoppage on January 28. Thoughdisputed as a matter of law, it is not subject to questionas fact that the employees' employment status was termi-nated as a direct result of their work stoppage and thatfuture employment rights were both misstated and misap-plied. Striking employees, by law, maintain importantemployment rights and are insulated from discharge forengaging in a strike. Any misstatement or misapplicationof such rights communicated to the striking employeeshas a coercive impact on employee participation and isan impermissible threat to the right of employees toengage in protected concerted activities. The communi-cation in the instant case unequivocally impressed uponthe strikers the loss of their status as employees as adirect result of their strike. I therefore conclude and findthat the statement made to the assembled employees onJanuary 28 by Hand and Lee, to wit: "If you don'treport to work in the morning, we have to assume thatyou've quit," is a threat of discharge and an actual dis-charge, bottomed upon the employees' striking activityand each independently violates Section 8(a)(1) of theAct. Respondent shall be ordered to remedy the viola-tions including backpay. See Abilities and Goodwill, Inc.,241 NLRB 27 (1979).With regard to the communications of February 4 and5 wherein Lee was alleged to have stated that the groupof nine were fired, I credit Lee's denials that any em-ployee was fired. Lee sincerely made his best attempt torecall the incidents as they happened. His testimony wasnot guarded nor did it appear designed to support anypreconceived positions. On the other hand, the testimonyof Hill, Quarles, Rolley, and Appling on this particularpoint appeared confused and unduly influenced by con-clusions and speculations. As my findings show, there isno room for doubt that the nine employees understoodthat they were terminated as of January 28, a time priorto the alleged statements. The record, as a whole, clearlyshows that the conduct of both parties after January 28was based on a prior separation from employment of thenine employees. The weight of the evidence is contra toalleged statements of Lee which themselves are incon-sistent with the undisputed conduct that took place con-temporaneously with the alleged statements.The offer to return made by Rolley on behalf of allnine employees on February 5, were it not for the previ-ous discharge, would be the basis for an additional viola-tion by Respondent's refusal to immediately return thestriking employees to work. There is no evidence to sup-port that the striking employees or any number of themwere actually replaced. Indeed, Hand's statement to theemployees, confirmed by Lee, was simply that he did notknow who, if any, had been replaced, so all employeeswere to call in later. Lee's previous statement of hiringnew employees to replace the strikers is no more certainthan Hand's. In the final analysis only Appling was toldhe was replaced upon making application and whetherhe was is open to question.6Cf. Hilton International Co.,d/b/a San Jeronimo Hilton Hotel, 187 NLRB 947 (1971).Respondent contends that its offer of reinstatement onFebruary 9 is a litigation tactic and therefore not ger-mane to the issues herein. The General Counsel arguesthat the substance of the offer is relevant and material tothe factual issues to be proved in this proceeding. Myconclusions are somewhere between the opposing views.The offer was made and is exhibited in the record for itssubstance; however, as evidence of Respondent's intentin prior conduct I find it insubstantial. I do consider Re-spondent's offer relevant to any remedy that may be or-dered and in that regard I conclude and find that Ap-pling, contrary to his protestations, did have knowledgeof the offer and elected not to act thereon. I find supportfor this conclusion in the undisputed facts that the groupwas close-knit, and they discussed the positions of them-selves as well as the managers before and after each facetof the case unfolded and with some expertise and guid-ance from the Regional Office. It is therefore incredibleto me that Appling would not be the least aware of theoffer by Respondent.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Respondent violated Section 8(a)(1) of the Act byits discharge of the nine employees engaged in protectedconcerted activity.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Respondent having discriminatorily discharged CharlieAppling, Anthony Boddie, Charlie Burrell, Joe Hill,Andrew Long, Clarence Quarles, John Rolley, CarlStewart, and Reginald Townes, its employees, I find itnecessary to order it to pay each discriminatee backpaycomputed on a quarterly basis and interest thereon, to becomputed in the manner prescribed in F. W WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpo-ration, 231 NLRB 651 (1977),7 from January 28, 1981,the date of discharge, to February 12, 1981, the date ofRespondent's offer of reinstatement. Each discriminatee,having declined Respondent's offer of reinstatement,shall not have any restoration of his employment rights.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:6 Add to this the temporary nature of several so-called replacementemployees and it is clear that the reinstatement nghts of the striking em-ployees would not be qualified.7 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).371 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERsThe Respondent, Seyforth Roofing Company of Ala-bama, Inc., Birmingham, Alabama, its officers, agents,successors, and assigns, shall:i. Cease and desist from:(a) Discharging employees because they have engagedin protected concerted activity for their mutual aid orprotection.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make the following employees whole for their lossof earnings in the manner set forth in the remedy sectionof this Decision:Charlie ApplingAnthony BoddieCharlie BurrellJoe HillAndrew LongClarence QuarlesJohn RolleyCarl StewartReginald Townes' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for exami-nation and copying, all payroll records, social securitypayment records, timecards, personnel records and re-ports, and all other records necessary to effectuate thebackpay provisions of this Order.(c) Post at its facility in Birmingham, Alabama, copiesof the attached notice marked "Appendix."9Copies ofsaid notice, on forms provided by the Regional Directorfor Region 10, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."372